OPINION — AG — FORMER CONVICTIONS UNDER 21 O.S. 1961 1541 [21-1541], OR UNDER ANY OTHER PREVIOUSLY ENACTED PERTINENT STATUTE, IN WHICH SAID FORMER CONVICTIONS ALL OF THE ELEMENTS OF A VIOLATION OF SENATE BILL NO. 24 (30TH LEGISLATURE), WERE INCLUDED IN THE JUDGEMENT, MAY BE THE BASIS FOR ENHANCING THE GRADE OF OFFENSE UNDER SAID SENATE BILL NO. 24 (21 O.S. 1961 1541 [21-1541] DEALS WITH UTTERING AN INSUFFICIENT FUNDS CHECKS) CITE: OPINION NO. 65-303, 21 O.S. 1961 1514 [21-1514], 47 O.S. 1961 11-902 [47-1] (HUGH COLLUM)